Title: Lucy Cranch to Abigail Adams, 7 December 1786
From: Cranch, Lucy,Greenleaf, Lucy Cranch
To: Adams, Abigail


     
      My dear Aunt
      Braintree. Decr. 7. 1786
     
     Your obligeing Letter of July th’ 20, was duly recieved—those repeated attentions to me deserve my earliest acknowledgments. Grateful indeed to my heart are those sentiments of affection which you so kindly express for me.
     Tho in some things I may appear indifferent, yet in this I feel, that I am not. Smith says “that the cheif part of human happiness, consists in the consciousness of being beloved.” I believe he says true, the greatest pleasure I ever feel is derived from a consciousness that there are those, who feel a friendship for me and who I have reason to think are interested in my happiness. I am proud that among that number I am allowed to place my Loved my respected Aunt Adams. It shall ever be my study to deserve the continued honour of your Love.
     You my dear Madam, are constantly laying me under obligations to yourself. I want words to express my thanks. I will endeavour by my actions to shew that I am not ungrateful.
     The fashionable Magazine, is it possible that the Empire of Fashion is so great, that monthly publications issuing its decrees can find sufficient encouragement. When I first read the Preface, I thought it was ment for satire, but when I reflected on the great height to which folly has arrived, I supposed it was sober earnest. You could not have sent a Book that would have been in greater demand. I received it at Haverhill—the news was soon spread—that Miss Cranch had the fashionable magizine. Gentlemen and Ladies, all borrowed it. The dress of the Hair, the make of the Cap, the shape of the Waist, and the cut of the Coat, were examined with as much attention among the Ton of Haverhill, as a new theory of the Earth would be among the Academicions, of Cambridge.
     The Treatise upon gardening, we have not had time to read, I think it must be entertaining. When I have read it I suppose I shall wish to have an ornamented Farm, at present our best way is to have a useful one.
     Luxery and extravagance are taking hasty strides through our Land, if not soon checked they will prove our ruin. The Court have been adopting some, economical plans, in their last Sessions. The Govr. and a number, of the members of both houses have entered into an agreement to discourage Luxery, and the excessive use of foreign articles, and to encourage our own manafactures, as much as is in their power within the circle of their influence.
     At present every thing is in disorder. I hope that the delusion which has spread among the people will be dispersed, before the consequences grow more serious, a war within ourselves is what I most dread. We trust for sucoor in that omnipotent being, who bringeth light out of darkness and good out of evill.
     I rejoice with you Madam and with my Uncle, in the addition it must be to your happiness, to see your amiable Daughter so happily united to the Man of her choise, a Man worthy of her tenderest Love. May they long be blessed in each other, and Live to be an example to the world, that the path of rectitude will always lead to happiness.
     We shall expect in the next Ship, an account of your tour to Holland, from which we expect great entertainment.
     
      Adieu my dear Aunt, may all happiness, attend you and yours, is the wish of her who is with every sentiment of respect and esteem, your grateful and affectionate, Neice,
      Lucy C——h
     
    